Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 1 of 16 Page ID #:157




    1
    2
    3
    4
    5
    6
    7
    8                                  UNITED STATES DISTRICT COURT
    9                              CENTRAL DISTRICT OF CALIFORNIA
   10
   11 OLEKSANDR NAZARCHUK,                              Case No. 2:20−cv−08396 FMO (GJSx)
   12                     Plaintiff,
                                                        STIPULATED PROTECTIVE
   13            v.                                     ORDER
   14 GEICO GENERAL INSURANCE
      COMPANY, an Iowa Corporation ,                    District Judge Fernando M. Olguin
   15                                                   Magistrate Judge Gail J. Standish
               Defendant.
   16
   17 1.         A. PURPOSES AND LIMITATIONS
   18            Discovery in this action is likely to involve production of confidential,
   19 proprietary or private information for which special protection from public
   20 disclosure and from use for any purpose other than prosecuting this litigation may
   21 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   22 enter the following Stipulated Protective Order. The parties acknowledge that this
   23 Order does not confer blanket protections on all disclosures or responses to
   24 discovery and that the protection it affords from public disclosure and use extends
   25 only to the limited information or items that are entitled to confidential treatment
   26 under the applicable legal principles.
   27            B. GOOD CAUSE STATEMENT
   28            GEICO contends that this action is likely to involve trade secrets and other
                                                   -1-                         Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 2 of 16 Page ID #:158




    1 valuable research, development, commercial, financial, technical and/or proprietary
    2 information for which special protection from public disclosure and from use for
    3 any purpose other than prosecution of this action is warranted. GEICO contends
    4 that such confidential and proprietary materials and information consist of, among
    5 other things, confidential business or financial information, information regarding
    6 confidential business practices, or other confidential research, development, or
    7 commercial information (including information implicating privacy rights of third
    8 parties), information otherwise generally unavailable to the public, or which may be
    9 privileged or otherwise protected from disclosure under state or federal statutes,
   10 court rules, case decisions, or common law. Accordingly, to expedite the flow of
   11 information, to facilitate the prompt resolution of disputes over confidentiality of
   12 discovery materials, to adequately protect information the parties are entitled to keep
   13 confidential, to ensure that the parties are permitted reasonable necessary uses of
   14 such material in preparation for and in the conduct of trial, to address their handling
   15 at the end of the litigation, and serve the ends of justice, a protective order for such
   16 information is justified in this matter. It is the intent of the parties that information
   17 will not be designated as confidential for tactical reasons and that nothing be so
   18 designated without a good faith belief that it has been maintained in a confidential,
   19 non-public manner, and there is good cause why it should not be part of the public
   20 record of this case.
   21            C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
   22             The parties further acknowledge, as set forth in Section 12.3, below, that this
   23 Stipulated Protective Order does not entitle them to file confidential information
   24 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
   25 and the standards that will be applied when a party seeks permission from the court
   26 to file material under seal.
   27            There is a strong presumption that the public has a right of access to judicial
   28 proceedings and records in civil cases. In connection with non-dispositive motions,
                                               -2-                       Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 3 of 16 Page ID #:159




    1 good cause must be shown to support a filing under seal. See Kamakana v. City and
    2 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
    3 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
    4 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
    5 require good cause showing), and a specific showing of good cause or compelling
    6 reasons with proper evidentiary support and legal justification, must be made with
    7 respect to Protected Material that a party seeks to file under seal. The parties’ mere
    8 designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
    9 without the submission of competent evidence by declaration, establishing that the
   10 material sought to be filed under seal qualifies as confidential, privileged, or
   11 otherwise protectable—constitute good cause.
   12            Further, if a party requests sealing related to a dispositive motion or trial, then
   13 compelling reasons, not only good cause, for the sealing must be shown, and the
   14 relief sought shall be narrowly tailored to serve the specific interest to be protected.
   15 See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
   16 each item or type of information, document, or thing sought to be filed or introduced
   17 under seal in connection with a dispositive motion or trial, the party seeking
   18 protection must articulate compelling reasons, supported by specific facts and legal
   19 justification, for the requested sealing order. Again, competent evidence supporting
   20 the application to file documents under seal must be provided by declaration.
   21            Any document that is not confidential, privileged, or otherwise protectable in
   22 its entirety will not be filed under seal if the confidential portions can be redacted.
   23 If documents can be redacted, then a redacted version for public viewing, omitting
   24 only the confidential, privileged, or otherwise protectable portions of the document,
   25 shall be filed. Any application that seeks to file documents under seal in their
   26 entirety should include an explanation of why redaction is not feasible.
   27 2.         DEFINITIONS
   28            2.1      Action: this pending federal lawsuit.
                                                      -3-                       Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 4 of 16 Page ID #:160




    1            2.2      Challenging Party: a Party or Non-Party that challenges the
    2 designation of information or items under this Order.
    3            2.3      “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY”
    4 Information or Items: information (regardless of how it is generated, stored or
    5 maintained) or tangible things that qualify for protection under Federal Rule of Civil
    6 Procedure 26(c), and as specified above in the Good Cause Statement.
    7            2.4      Counsel: Outside Counsel of Record and House Counsel (as well as
    8 their support staff).
    9            2.5      Designating Party: a Party or Non-Party that designates information or
   10 items that it produces in disclosures or in responses to discovery as
   11 “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY.” 2.6
   12            Disclosure or Discovery Material: all items or information, regardless of the
   13 medium or manner in which it is generated, stored, or maintained (including, among
   14 other things, testimony, transcripts, and tangible things), that are produced or
   15 generated in disclosures or responses to discovery in this matter.
   16            2.7      Expert: a person with specialized knowledge or experience in a matter
   17 pertinent to the litigation who has been retained by a Party or its counsel to serve as
   18 an expert witness or as a consultant in this Action.
   19            2.8      House Counsel: attorneys who are employees of a party to this Action.
   20 House Counsel does not include Outside Counsel of Record or any other outside
   21 counsel.
   22            2.9      Non-Party: any natural person, partnership, corporation, association or
   23 other legal entity not named as a Party to this action.
   24            2.10 Outside Counsel of Record: attorneys who are not employees of a
   25 party to this Action but are retained to represent or advise a party to this Action and
   26 have appeared in this Action on behalf of that party or are affiliated with a law firm
   27 that has appeared on behalf of that party, and includes support staff.
   28            2.11 Party: any party to this Action, including all of its officers, directors,
                                                   -4-                          Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 5 of 16 Page ID #:161




    1 employees, consultants, retained experts, and Outside Counsel of Record (and their
    2 support staffs).
    3            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
    4 Discovery Material in this Action.
    5            2.13 Professional Vendors: persons or entities that provide litigation
    6 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
    7 demonstrations, and organizing, storing, or retrieving data in any form or medium)
    8 and their employees and subcontractors.
    9            2.14 Protected Material: any Disclosure or Discovery Material that is
   10 designated as “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL
   11 ONLY.”
   12            2.15 Receiving Party: a Party that receives Disclosure or Discovery
   13 Material from a Producing Party.
   14 3.         SCOPE
   15            The protections conferred by this Stipulation and Order cover not only
   16 Protected Material (as defined above), but also (1) any information copied or
   17 extracted from Protected Material; (2) all copies, excerpts, summaries, or
   18 compilations of Protected Material; and (3) any testimony, conversations, or
   19 presentations by Parties or their Counsel that might reveal Protected Material.
   20            Any use of Protected Material at trial shall be governed by the orders of the
   21 trial judge. This Order does not govern the use of Protected Material at trial.
   22 4.         DURATION
   23            FINAL DISPOSITION of the action is defined as the conclusion of any
   24 appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
   25 has run. Except as set forth below, the terms of this protective order apply through
   26 FINAL DISPOSITION of the action. The parties may stipulate that the they will be
   27 contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
   28 but will have to file a separate action for enforcement of the agreement once all
                                                  -5-                      Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 6 of 16 Page ID #:162




    1 proceedings in this case are complete.
    2            Once a case proceeds to trial, information that was designated as
    3 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
    4 as an exhibit at trial becomes public and will be presumptively available to all
    5 members of the public, including the press, unless compelling reasons supported by
    6 specific factual findings to proceed otherwise are made to the trial judge in advance
    7 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
    8 showing for sealing documents produced in discovery from “compelling reasons”
    9 standard when merits-related documents are part of court record). Accordingly, for
   10 such materials, the terms of this protective order do not extend beyond the
   11 commencement of the trial.
   12 5.         DESIGNATING PROTECTED MATERIAL
   13            5.1      Exercise of Restraint and Care in Designating Material for Protection.
   14 Each Party or Non-Party that designates information or items for protection under
   15 this Order must take care to limit any such designation to specific material that
   16 qualifies under the appropriate standards. The Designating Party must designate for
   17 protection only those parts of material, documents, items or oral or written
   18 communications that qualify so that other portions of the material, documents, items
   19 or communications for which protection is not warranted are not swept unjustifiably
   20 within the ambit of this Order.
   21            Mass, indiscriminate or routinized designations are prohibited. Designations
   22 that are shown to be clearly unjustified or that have been made for an improper
   23 purpose (e.g., to unnecessarily encumber the case development process or to impose
   24 unnecessary expenses and burdens on other parties) may expose the Designating
   25 Party to sanctions.
   26            If it comes to a Designating Party’s attention that information or items that it
   27 designated for protection do not qualify for protection, that Designating Party must
   28 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                  -6-                       Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 7 of 16 Page ID #:163




    1            5.2      Manner and Timing of Designations. Except as otherwise provided in
    2 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    3 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    4 under this Order must be clearly so designated before the material is disclosed or
    5 produced.
    6            Designation in conformity with this Order requires:
    7                  (a) for information in documentary form (e.g., paper or electronic
    8 documents, but excluding transcripts of depositions or other pretrial or trial
    9 proceedings), that the Producing Party affix at a minimum, the legend
   10 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or
   11 “CONFIDENTIAL - FOR COUNSEL ONLY” (hereinafter “CONFIDENTIAL -
   12 FOR COUNSEL ONLY legend”), to each page that contains protected material. If
   13 only a portion of the material on a page qualifies for protection, the Producing Party
   14 also must clearly identify the protected portion(s) (e.g., by making appropriate
   15 markings in the margins).
   16            A Party or Non-Party that makes original documents available for inspection
   17 need not designate them for protection until after the inspecting Party has indicated
   18 which documents it would like copied and produced. During the inspection and
   19 before the designation, all of the material made available for inspection shall be
   20 deemed “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY.”
   21 After the inspecting Party has identified the documents it wants copied and
   22 produced, the Producing Party must determine which documents, or portions
   23 thereof, qualify for protection under this Order. Then, before producing the
   24 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
   25 or “CONFIDENTIAL - FOR COUNSEL ONLY legend” to each page that contains
   26 Protected Material. If only a portion of the material on a page qualifies for
   27 protection, the Producing Party also must clearly identify the protected portion(s)
   28 (e.g., by making appropriate markings in the margins).
                                              -7-                               Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 8 of 16 Page ID #:164




    1                  (b) for testimony given in depositions that the Designating Party identifies
    2 the Disclosure or Discovery Material on the record, before the close of the
    3 deposition all protected testimony.
    4                  (c) for information produced in some form other than documentary and
    5 for any other tangible items, that the Producing Party affix in a prominent place on
    6 the exterior of the container or containers in which the information is stored the
    7 legend “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY.” If
    8 only a portion or portions of the information warrants protection, the Producing
    9 Party, to the extent practicable, shall identify the protected portion(s).
   10            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
   11 failure to designate qualified information or items does not, standing alone, waive
   12 the Designating Party’s right to secure protection under this Order for such material.
   13 Upon timely correction of a designation, the Receiving Party must make reasonable
   14 efforts to assure that the material is treated in accordance with the provisions of this
   15 Order.
   16 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
   17            6.1      Timing of Challenges. Any Party or Non-Party may challenge a
   18 designation of confidentiality at any time that is consistent with the Court’s
   19 Scheduling Order.
   20            6.2      Meet and Confer. The Challenging Party shall initiate the dispute
   21 resolution process under Local Rule 37.1 et seq.
   22            6.3      The burden of persuasion in any such challenge proceeding shall be on
   23 the Designating Party. Frivolous challenges, and those made for an improper
   24 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   25 parties) may expose the Challenging Party to sanctions. Unless the Designating
   26 Party has waived or withdrawn the confidentiality designation, all parties shall
   27 continue to afford the material in question the level of protection to which it is
   28 entitled under the Producing Party’s designation until the Court rules on the
                                               -8-                        Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 9 of 16 Page ID #:165




    1 challenge.
    2 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
    3            7.1      Basic Principles. A Receiving Party may use Protected Material that is
    4 disclosed or produced by another Party or by a Non-Party in connection with this
    5 Action only for prosecuting, defending or attempting to settle this Action. Such
    6 Protected Material may be disclosed only to the categories of persons and under the
    7 conditions described in this Order. When the Action has been terminated, a
    8 Receiving Party must comply with the provisions of section 13 below (FINAL
    9 DISPOSITION).
   10            Protected Material must be stored and maintained by a Receiving Party at a
   11 location and in a secure manner that ensures that access is limited to the persons
   12 authorized under this Order.
   13            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
   14 otherwise ordered by the court or permitted in writing by the Designating Party, a
   15 Receiving Party may disclose any information or item designated
   16 “CONFIDENTIAL” only to:
   17                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   18 well as employees of said Outside Counsel of Record to whom it is reasonably
   19 necessary to disclose the information for this Action;
   20                  (b) the officers, directors, and employees (including House Counsel) of
   21 the Receiving Party to whom disclosure is reasonably necessary for this Action;
   22                  (c) Experts (as defined in this Order) of the Receiving Party to whom
   23 disclosure is reasonably necessary for this Action and who have signed the
   24 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   25                  (d) the court and its personnel;
   26                  (e) court reporters and their staff;
   27                  (f) professional jury or trial consultants, mock jurors, and Professional
   28 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                             -9-                        Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 10 of 16 Page ID #:166




    1 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    2                  (g) the author or recipient of a document containing the information or a
    3 custodian or other person who otherwise possessed or knew the information;
    4                  (h) during their depositions, witnesses, and attorneys for witnesses, in the
    5 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
    6 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
    7 not be permitted to keep any confidential information unless they sign the
    8 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    9 agreed by the Designating Party or ordered by the court. Pages of transcribed
   10 deposition testimony or exhibits to depositions that reveal Protected Material may
   11 be separately bound by the court reporter and may not be disclosed to anyone except
   12 as permitted under this Stipulated Protective Order; and
   13                  (i) any mediator or settlement officer, and their supporting personnel,
   14 mutually agreed upon by any of the parties engaged in settlement discussions.
   15            7.3      Disclosure of “CONFIDENTIAL - FOR COUNSEL ONLY”
   16 Information or Items.
   17            Unless otherwise ordered by the court or permitted in writing by the
   18 Designating Party, a Receiving Party may disclose any information or item
   19 designated “CONFIDENTIAL - FOR COUNSEL ONLY” to:
   20                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   21 well as employees of said Outside Counsel of Record to whom it is reasonably
   22 necessary to disclose the information for this Action;
   23                  (b) the court and its personnel; and
   24                  (c) the author or recipient of a document containing the information or a
   25                  custodian or other person who otherwise possessed or knew the
   26 information.
   27 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   28            IN OTHER LITIGATION
                                                      -10-                       Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 11 of 16 Page ID #:167




    1            If a Party is served with a subpoena or a court order issued in other litigation
    2 that compels disclosure of any information or items designated in this Action as
    3 “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY” that Party
    4 must:
    5                (a) promptly notify in writing the Designating Party. Such notification
    6 shall include a copy of the subpoena or court order;
    7                (b) promptly notify in writing the party who caused the subpoena or order
    8 to issue in the other litigation that some or all of the material covered by the
    9 subpoena or order is subject to this Protective Order. Such notification shall include
   10 a copy of this Stipulated Protective Order; and
   11                (c) cooperate with respect to all reasonable procedures sought to be
   12 pursued by the Designating Party whose Protected Material may be affected.
   13            If the Designating Party timely seeks a protective order, the Party served with
   14 the subpoena or court order shall not produce any information designated in this
   15 action as “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY”
   16 before a determination by the court from which the subpoena or order issued, unless
   17 the Party has obtained the Designating Party’s permission. The Designating Party
   18 shall bear the burden and expense of seeking protection in that court of its
   19 confidential material and nothing in these provisions should be construed as
   20 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
   21 directive from another court.
   22 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   23            PRODUCED IN THIS LITIGATION
   24                (a) The terms of this Order are applicable to information produced by a
   25 Non-Party in this Action and designated as “CONFIDENTIAL” or
   26 “CONFIDENTIAL - FOR COUNSEL ONLY.” Such information produced by
   27 Non-Parties in connection with this litigation is protected by the remedies and relief
   28 provided by this Order. Nothing in these provisions should be construed as
                                             -11-                       Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 12 of 16 Page ID #:168




    1 prohibiting a Non-Party from seeking additional protections.
    2                (b) In the event that a Party is required, by a valid discovery request, to
    3 produce a Non-Party’s confidential information in its possession, and the Party is
    4 subject to an agreement with the Non-Party not to produce the Non-Party’s
    5 confidential information, then the Party shall:
    6                     (1) promptly notify in writing the Requesting Party and the Non-Party
    7 that some or all of the information requested is subject to a confidentiality
    8 agreement with a Non-Party;
    9                     (2) promptly provide the Non-Party with a copy of the Stipulated
   10 Protective Order in this Action, the relevant discovery request(s), and a reasonably
   11 specific description of the information requested; and
   12                     (3) make the information requested available for inspection by the
   13 Non-Party, if requested.
   14                (c) If the Non-Party fails to seek a protective order from this court within
   15 14 days of receiving the notice and accompanying information, the Receiving Party
   16 may produce the Non-Party’s confidential information responsive to the discovery
   17 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   18 not produce any information in its possession or control that is subject to the
   19 confidentiality agreement with the Non-Party before a determination by the court.
   20 Absent a court order to the contrary, the Non-Party shall bear the burden and
   21 expense of seeking protection in this court of its Protected Material.
   22 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   23            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   24 Protected Material to any person or in any circumstance not authorized under this
   25 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   26 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   27 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   28 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                            -12-                       Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 13 of 16 Page ID #:169




    1 and (d) request such person or persons to execute the “Acknowledgment and
    2 Agreement to Be Bound” that is attached hereto as Exhibit A.
    3 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    4            PROTECTED MATERIAL
    5            When a Producing Party gives notice to Receiving Parties that certain
    6 inadvertently produced material is subject to a claim of privilege or other protection,
    7 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    8 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
    9 procedure may be established in an e-discovery order that provides for production
   10 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   11 (e), insofar as the parties reach an agreement on the effect of disclosure of a
   12 communication or information covered by the attorney-client privilege or work
   13 product protection, the parties may incorporate their agreement in the stipulated
   14 protective order submitted to the court.
   15 12.        MISCELLANEOUS
   16            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   17 person to seek its modification by the Court in the future.
   18            12.2 Right to Assert Other Objections. By stipulating to the entry of this
   19 Protective Order, no Party waives any right it otherwise would have to object to
   20 disclosing or producing any information or item on any ground not addressed in this
   21 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   22 ground to use in evidence of any of the material covered by this Protective Order.
   23            12.3 Filing Protected Material. A Party that seeks to file under seal any
   24 Protected Material must comply with Local Civil Rule 79-5. Protected Material
   25 may only be filed under seal pursuant to a court order authorizing the sealing of the
   26 specific Protected Material at issue. If a Party’s request to file Protected Material
   27 under seal is denied by the court, then the Receiving Party may file the information
   28 in the public record unless otherwise instructed by the court.
                                               -13-                          Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 14 of 16 Page ID #:170




    1 13.        FINAL DISPOSITION
    2            After the final disposition of this Action, as defined in paragraph 4, within 60
    3 days of a written request by the Designating Party, each Receiving Party must return
    4 all Protected Material to the Producing Party or destroy such material. As used in
    5 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    6 summaries, and any other format reproducing or capturing any of the Protected
    7 Material. Whether the Protected Material is returned or destroyed, the Receiving
    8 Party must submit a written certification to the Producing Party (and, if not the same
    9 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   10 (by category, where appropriate) all the Protected Material that was returned or
   11 destroyed and (2) affirms that the Receiving Party has not retained any copies,
   12 abstracts, compilations, summaries or any other format reproducing or capturing any
   13 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   14 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   15 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   16 reports, attorney work product, and consultant and expert work product, even if such
   17 materials contain Protected Material. Any such archival copies that contain or
   18 constitute Protected Material remain subject to this Protective Order as set forth in
   19 Section 4 (DURATION).
   20 / / /
   21 / / /
   22 / / /
   23 / / /
   24 / / /
   25 / / /
   26 / / /
   27 / / /
   28 / / /
                                                    -14-                       Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 15 of 16 Page ID #:171




    1 14.        VIOLATION
    2            Any violation of this Order may be punished by appropriate measures
    3 including, without limitation, contempt proceedings and/or monetary sanctions.
    4
    5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    6
    7 Dated: January 25, 2021
    8                                   BRUCE M. WARREN
    9                                   By               s/ Bruce M. Warren
   10                                                  BRUCE M. WARREN
                                             Attorney for Plaintiff, Oleksandr Nazarchuk
   11
   12 Dated: January 25, 2021
   13
                                        SHEPPARD, MULLIN, RICHTER & HAMPTON
   14                                   LLP
                                        By                s/ Jordan S. Derringer
   15
                                                       JORDAN S. DERRINGER
   16                                            Attorneys for Defendant GEICO General
   17                                                      Insurance Company

   18
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   19
   20
        Dated: January 25, 2021
   21
   22
   23
   24
                                                         HON. GAIL J. STANDISH
   25
                                                        United States Magistrate Judge
   26
   27
   28
                                                 -15-                        Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08396-FMO-GJS Document 21 Filed 01/25/21 Page 16 of 16 Page ID #:172




    1                                       EXHIBIT A
    2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3 I, _____________________________ [print or type full name], of
    4 _________________ [print or type full address], declare under penalty of perjury
    5 that I have read in its entirety and understand the Stipulated Protective Order that
    6 was issued by the United States District Court for the Central District of California
    7 on [date]_____________ in the case of Oleksandr Nazarchuk v. GEICO General
    8 Insurance Company, Case No. 2:20−cv−08396 FMO (GJSx). I agree to comply
    9 with and to be bound by all the terms of this Stipulated Protective Order and I
   10 understand and acknowledge that failure to so comply could expose me to sanctions
   11 and punishment in the nature of contempt. I solemnly promise that I will not
   12 disclose in any manner any information or item that is subject to this Stipulated
   13 Protective Order to any person or entity except in strict compliance with the
   14 provisions of this Order.
   15 I further agree to submit to the jurisdiction of the United States District Court for the
   16 Central District of California for enforcing the terms of this Stipulated Protective
   17 Order, even if such enforcement proceedings occur after termination of this action.
   18 I hereby appoint __________________________ [print or type full name] of
   19 _______________________________________ [print or type full address and
   20 telephone number] as my California agent for service of process in connection with
   21 this action or any proceedings related to enforcement of this Stipulated Protective
   22 Order.
   23 Date: ______________________________________
   24 City and State where sworn and signed: _________________________________
   25
   26 Printed name: _______________________________
   27
   28 Signature: __________________________________
                                         -16-                               Case No. 2:20-cv-08396
        SMRH:4818-1750-7029.6                                    STIPULATED PROTECTIVE ORDER
